Citation Nr: 1100109	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  03-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Lorenzo Di Salvo, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1969 to December 
1971.

This matter is now before the Board of Veterans' Appeals (Board) 
pursuant to a March 2002 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2004, the Board remanded the claim for 
further development.  After reviewing the additional development, 
the Board denied the claim in February 2006.  The Veteran 
appealed the Board's February 2006 denial to the United States 
Court of Appeals for Veteran Claims (Court).  Before the Court 
issued a decision, both the Veteran and the Secretary of VA 
submitted a Joint Motion to vacate the February 2006 Board 
decision and remand the claim to the Board for adjudication 
consistent with the Joint Motion instructions.  The Court 
approved the Joint Motion in April 2010 and returned the case to 
the Board for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

This appeal is remanded to obtain an updated VA psychological 
examination and for adjudication consistent with Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

The February 2006 Joint Motion directs VA to consider the July 
2003 statement by a VA physician reflecting that the Veteran met 
the "full criteria for war related PTSD."  This statement 
contrasts with the May 2005 VA examination finding that the 
Veteran did not have PTSD, but rather a dysthmic disorder.  The 
Board relied on the May 2005 VA examination report to find that 
the Veteran did not have a current PTSD diagnosis.  The Joint 
Motion noted that the Board did not appear to consider the July 
2003 PTSD diagnosis.  The Joint Motion directed the Board to 
consider the probative value of the July 2003 PTSD diagnosis in 
all further analysis.     

Also, during the pendency of the appeal, the Court has ruled that 
in the context of psychiatric claims for service connection, VA 
must consider alternative psychiatric diagnosis(es) within the 
scope of the filed claim.  Clemons, supra.  The Veteran 
characterized his claim as PTSD, but the VA examination report 
reflects diagnoses of dysthymia and a nightmare disorder.  VA has 
not adjudicated this claim so broadly as to incorporate these 
additional psychiatric diagnoses referred to in the medical 
record.

Then, following the Clemons, supra. ruling, the regulations 
concerning PTSD service connection claims for non-combat Veterans 
were amended.  See 75 Fed. Reg. 39843 (July 13, 2010); see 
38 C.F.R. § 3.304(f).  In general, service connection for PTSD 
requires medical evidence showing a diagnosis of the condition, a 
link, established by medical evidence, between current symptoms 
and an in-service stressor.  See id.  The amended regulations 
significantly changed the necessary stressor evidence for non-
combat Veterans.  75 Fed. Reg. 39843 (July 13, 2010).  The 
amended regulations provide the following: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  Id.

Since these amended regulations were only recently enacted, the 
RO undertook research to verify the Veteran's reported stressors 
in view of the prior regulations.  A Center for Unit Research of 
Records (CURR) search for records of the Veteran's unit included 
a technical report of US Army Aircraft Accidents, dated August 
15, 1971.  It states that a helicopter crashed at Lai Khe with no 
injuries to the crew, even though the aircraft hit hard on the 
left skid, collapsing the struts and causing the main rotor 
blades to strike the ground, further damaging the tail boom.  The 
Veteran reports that he was a passenger on this helicopter.  
Then, another report indicates that Veteran's unit was assigned 
to Lai Khe base camp on July 27, 1971.  That day, the camp 
received a sapper attack during which four US helicopters were 
completely destroyed and a number of US military and Army of the 
Republic of Vietnam personnel were wounded.  Additionally, 
although not verify by CURR research, the Veteran reports being 
under attack and witnessing his friend being wounded while he 
stood next him.  He also relates being near another helicopter 
crash with no survivors.  

VA has not furnished a medical opinion to determine whether the 
Veteran has a non-PTSD psychiatric disorder related to these 
reported stressors.   See Clemons, supra.  Also, although the May 
2005 VA examiner noted that the Veteran provided a record of 
diagnosis and treatment for PTSD by Dr. Colomb at a VA facility, 
which may refer to the July 2003 statement by Dr. Colomb referred 
to in the motion granted by the Court, the examiner did not 
identify that document by date nor did he specifically address 
the prior diagnosis of PTSD made in July 2003 in determining that 
the Veteran does not have PTSD.  The Board finds that another VA 
examination is necessary to clarify the Veteran's mental status 
with consideration to his prior PTSD diagnosis and to consider 
whether any present psychological disorder is related to the 
stressors listed above.  

First, the RO/AMC will ascertain if the Veteran has received any 
VA, non-VA, or other medical treatment for PTSD, or any mental 
disorder, since April 2004 and take the steps needed to obtain 
any records identified by the Veteran. Then, after any additional 
medical records have been associated with the claims file, the 
Veteran will be scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  First, ascertain if the Veteran has 
received any VA, non-VA, or other medical 
treatment for PTSD, or any mental 
disorder, since April 2004.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The AMC/RO should then obtain these 
records and associate them with the claims 
folder.

2.  Second, after associating all updated 
records with the claims file, schedule the 
Veteran for a VA examination.  The claims 
file and a copy of this remand must be 
available for review.  After thoroughly 
reviewing the claims file, the examiner 
must interview the Veteran and conduct a 
mental status examination.  The examiner 
will identify all present psychiatric 
diagnosis or diagnoses.  For each 
diagnosis, the examiner must opine whether 
it is more likely or less likely related 
to the reported in-service stressors.  A 
scientific rationale must accompany the 
opinion.  All opinions must be made and 
expressed in terms of scientific 
certainty.  

If an opinion cannot be given in terms of 
scientific certainty, the examiner should 
expressly state that a non-speculative 
opinion cannot be given.  In such an 
instance, the examiner is asked to 
identify any missing information that 
would result in a non-speculative opinion.  

3.  After completing the actions above, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal broadly to 
include consideration of all psychiatric 
diagnoses raised by the record.  Clemons, 
supra.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


